DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Following prior arts are considered pertinent to applicant's disclosure.
US 20100245811 A1 (Yoshikawa)
US 20080144023 A1 (Shibata)
JP 2005-241370 A (Hitachi)
JP 2013-145145 A (Hst)
US 20120120231 A1 (object detection with electromagnetic wave imaging, see the abstract, Fig.4, Fig.25)


Allowable Subject Matter, Claim Objection
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowability:
The primary reason for allowance of the claim 21 is that it contains limitations “wherein the first detector is configured to detect electromagnetic waves traveling in the fourth direction.” This limitation in the context of the limitation of claim 1 describe an specific light path structure that is not taught by the prior art in record or found prior art found during examiner search.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 10-11, 20, 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa in view of Shibata.
	
	
Regarding Claim 1. Yoshikawa teaches an electromagnetic wave detection apparatus [(Fig. 1, para 55-56)]  comprising:	 a separator [(unit 23)]  configured to a separation state in which incident electromagnetic waves are separated to travel in a first direction [(direction toward 50)]  and a second direction [(direction toward 31)] and 	 a first detector configured to detect electromagnetic waves traveling in the first direction [(imaging unit 50)] :	 a switching unit [(DMD element 31)]including a plurality of switching elements [(movable micromirrors)]  each configured to switch a traveling direction of electromagnetic waves traveling in the second direction between a third direction and a fourth direction [(DMD 31 sent to two directions, i.e. to 33 and 35)] :	 and a second detector configured to detect electromagnetic waves traveling in the third direction.[(imaging element 33)] 

Yoshikawa does not explicitly show switch between a separation state and a non-separation state in which the incident electromagnetic waves are not separated: 

However, in the same/related field of endeavor, Shibata teaches switch between a separation state and non-separation state in which the incident electromagnetic waves are not separated: [(  para 70, mechanism 420a. A beam splitter being insertable/removable on the optical path corresponds to switching between a separating state for separating and a non-separating state for not separating; also see para 71-74)] 

Therefore, in light of above discussion it would have been obvious to one of the ordinary skills in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because such inclusion enhances the system by giving flexible/adjustable optical path. 


Yoshikawa additionally teaches with respect to claim 2. The electromagnetic wave detection apparatus according to claim 1, wherein the separator is configured to reflect a part of the incident electromagnetic waves in the first direction and transmit another part of the incident electromagnetic waves in the second direction [(see unit 23 in Fig.1; reflection at the diagonal surface)] .

Yoshikawa additionally teaches with respect to claim 3. The electromagnetic wave detection apparatus according to claim 1, wherein the separator is configured to transmit a part of the incident electromagnetic waves in the first direction and transmit another part of the incident electromagnetic waves in the second direction. [(see unit 23 in Fig.1; transmitting through 23 in two direction)] .

Yoshikawa additionally teaches with respect to claim 4. The electromagnetic wave detection apparatus according to claim 1, wherein the separator is configured to refract a part of the incident electromagnetic waves in the first direction and refract another part of the incident electromagnetic waves in the second direction [(light passing through prism 23, therefore it is refraction)] .

Yoshikawa additionally teaches with respect to claim 5. The electromagnetic wave detection apparatus according to claim 1, wherein the incident electromagnetic waves travel in the second direction when the separator is in the non-separation state [(considering Shibata’s teaching into Yoshikawa light path )] .

Yoshikawa in view of Shibata additionally teaches with respect to claim 6. The electromagnetic wave detection apparatus according to claim 1, wherein the separator includes a separation surface for separating the incident electromagnetic waves, and switching from the non-separation state to the separation state is performed by switching the separation surface from a state of not being located in a traveling path of the incident electromagnetic waves to a state of being located in the traveling path, and switching from the separation state to the non-separation state is performed by switching the separation surface from the state of being located in the traveling path to the state of not being located in the traveling path [(Shibata para 70)] .

Yoshikawa in view of Shibata additionally teaches with respect to claim 7. The electromagnetic wave detection apparatus according to claim 6, wherein the switching from the non-separation state to the separation state is performed by moving the separation surface from outside the traveling path into the traveling path, and the switching from the separation state to the non-separation state is performed by moving the separation surface from the traveling path to outside the traveling path. [(Shibata para 70)] .
Yoshikawa in view of Shibata additionally teaches with respect to claim 10. The electromagnetic wave detection apparatus according to claim 1, wherein the switching unit is configured to switch each of the plurality of switching elements between a first reflection state in which the electromagnetic waves traveling in the second direction are reflected in the third direction and a second reflection state in which the electromagnetic waves traveling in the second direction are reflected in the fourth direction [(Yoshikawa para 59-60; ON state OFF state;  unit 31)] .

Yoshikawa in view of Shibata additionally teaches with respect to claim 11. The electromagnetic wave detection apparatus according to claim 10, wherein each of the plurality of switching elements includes a reflective surface for reflecting electromagnetic waves, and the switching unit is configured to switch each of the plurality of switching elements between the first reflection state and the second reflection state by changing an orientation of each respective reflective surface.

Yoshikawa in view of Shibata additionally teaches with respect to claim 20. The electromagnetic wave detection apparatus according to claim 1, further comprising a third detector configured to detect electromagnetic waves traveling in the fourth direction [(Yoshikawa element 35)] .
Yoshikawa in view of Shibata additionally teaches with respect to claim 22. The electromagnetic wave detection apparatus according to claim 1, further comprising a controller configured to acquire information about surroundings, based on electromagnetic wave detection results from the first detector and the second detector [(Yoshikawa para 62, 56)] .

Yoshikawa in view of Shibata additionally teaches with respect to claim 23. The electromagnetic wave detection apparatus according to claim 22, wherein the controller is configured to acquire as the information about the surroundings at least one selected from image information, distance information, and temperature information [(Yoshikawa para 62, 56)] .

Regarding Claim 24: See analysis of claim 1 and see para 62 (para 62 indicates use of programs and CPU to analyze data therefore involvement of non-transitory media is understood; also see the recording media)

Regarding Claim 25: See analysis of claim 1 & 22

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa in view of Shibata in view of Hitachi.

Regarding Claim 9. Yoshikawa teaches the electromagnetic wave detection apparatus according to claim 6, wherein the switching from the non-separation state to the separation state is performed by switching, in the traveling path, the separation surface from

Yoshikawa in view of Shibata does not explicitly show switching from non-appearance state to an appearance state and vice versa 

However, in the same/related field of endeavor, Hitachi  teaches switching from non-appearance state to an appearance state and vice versa [(Hitachi para 5-6,20; , In an electromagnetic wave detection device 
(inspection device), it is a well-known feature to use light control glass corresponding to switching of appearance state/non appearance state of a separation surface for incident light, for example. A person skilled in the art could easily apply this well-known feature to the invention disclosed in Yoshikawa.)] .

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because such inclusion would provide predictable result without changing their respective functionalities.  

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa in view of Shibata in view of Hst.

Regarding Claim 13. Yoshikawa teaches the electromagnetic wave detection apparatus according to claim 1, wherein the switching unit is configured to switch each of the plurality of switching elements 

Yoshikawa in view of Shibata does not explicitly show switching between transmission state and reflection state

However, in the same/related field of endeavor, Hst teaches switching elements between a transmission state and a reflection state. [(Hst para 57, 61)] 

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because such inclusion would provide predictable result without changing their respective functionalities.  


Yoshikawa in view of Shibata in view of Hst additionally teaches with respect to claim 14. The electromagnetic wave detection apparatus according to claim 13, wherein each of the plurality of switching elements includes a shutter comprising a reflective surface for reflecting electromagnetic waves, and the switching unit is configured to switch each of the plurality of switching elements between the reflection state and the transmission state by opening or closing each respective shutter. [(Hst para 57, 61, note light transmission and blocking in para 57 i.e. shuttering)] 


Yoshikawa in view of Shibata in view of Hst additionally teaches with respect to claim 15. The electromagnetic wave detection apparatus according to claim 14, wherein the switching unit includes a MEMS shutter in which a plurality of the shutters are openable and closable and are arranged in an array. [(Hst para  61, note light shielding and transmission in para 60-61 i.e. shuttering)] 


Yoshikawa in view of Shibata in view of Hst additionally teaches with respect to claim 16. The electromagnetic wave detection apparatus according to claim 13, wherein the switching unit includes a liquid crystal shutter configured to switch each of the plurality of switching elements between the reflection state in which the electromagnetic waves are reflected and the transmission state in which the electromagnetic waves are transmitted, depending on a liquid crystal light orientation [(Hst para 57, 61, note light transmission and blocking in para 57 i.e. light orientation)] 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	/MOHAMMED S RAHAMAN/            Primary Examiner, Art Unit 2426